Electronically Filed
                                                         Supreme Court
                                                         SCPW-14-0001338
                                                         30-DEC-2014
                                                         10:18 AM


                          SCPW-14-0001338


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                   EILEEN SHAVELSON, Petitioner,

                                 vs.

   THE HONORABLE RANDAL G.B. VALENCIANO, JUDGE OF THE FIFTH
      CIRCUIT COURT, STATE OF HAWAI'I, Respondent Judge,

                                and

        KITAAMI, JEFFREY HIRANAKA, HARVEY HIRANAKA, and
            MRS. MILTON (ANNA) HIRANAKA, Respondents.



                        ORIGINAL PROCEEDING

                       (CIVIL NO. 13-1-0137)


             ORDER DENYING MOTION FOR RECONSIDERATION

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of Petitioner Eileen Shavelson’s

motion for reconsideration of the December 17, 2014 order denying

her petition for a writ of mandamus, and the record,

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED: Honolulu, Hawai'i, December 30, 2014.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson